Walker, J.,
concurring: My views concerning the limitation and equation of taxation under Article Y, section 1 of the Constitution, and the relation of sections 1 and 6 of the same article, were fully stated in Moose v. Comrs., 172 N. C., 419, at p. 451, and Collie v. Comrs., 145 N. C., 183, and need not be restated here. I have not changed my opinion in that respect, but the Court decided that under section 6, with the special approval of the General Assembly, a county might levy a tax for a special purpose without regard to the limitation as fixed by section 1 of Article Y; and while I entertain now the same views as those set forth in Moose v. Comrs., supra, I defer to that decision, as it would be futile at this time not to do so, a majority of the Court, as now constituted, still adhering to the decision in Moose v. Comrs., supra, and for the reasons stated in the opinion of the Court as delivered by Justice Allen in that case. Therefore I concur in the result in this case. Except as heretofore stated, I concur fully in the opinion of the Court, and also in the reasoning upon the other questions involved. It may be that the question, as to the limit of taxation and the maximum of poll tax that can be levied, is not clearly and distinctly raised in this record, but I have referred to the Moose and Collie cases merely to exclude any inference that I had surrendered my views upon, that question.